Case 4:01-cr-40017-JPG Document 664 Filed 06/17/21 Page 1 of 1 Page ID #1821


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

  USA,

                Plaintiff,

         v.                                            Case No.: 01-40017-1 JPG

  JAMES D. LESURE,

                Defendant.


                                           ORDER

         THIS MATTER is before the Court on defendant’s pro se motion for early

  termination of supervised release (doc. 663). The Court having been fully advised in the

  premises finds that the motion is hereby granted, pending no violations between now and

  December 1, defendant James D. Lesure’s term of supervised release will be terminated

  effective December 1, 2021.


  IT IS SO ORDERED.
  DATED: June 17, 2021

                                              s/J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE
